297 S.W.3d 666 (2009)
Nicole HANSEN, Appellant,
v.
COVINGTON PLACE L.P., Respondent.
No. ED 92840.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
*667 Thomas H. Yoakum, Charles W. Gray, Jr., Rachel S. Gray, St. Charles, MO, for Appellant.
Thomas E. Osterholt, Jr., Michael A. Brockland, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Nicole Hansen appeals the trial court's judgment finding that the exculpatory clause in the lease agreement between Hansen and lessor Covington Place L.P. was valid. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).